PER CURIAM.
William Harold Horne seeks to appeal the district court’s order denying his request for a certificate of appealability to appeal the denial of relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and the district court’s order and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. Horne v. Conroy, No. CA-01-2594 AW (D. Md. filed Apr. 16, 2002 & entered Apr. 17, 2002). We deny Horne’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.